Bird, J.
Relators filed their petition in this court, *582setting forth certain proceedings had in the circuit court in chancery for the county of Allegan, in the matter of the application of Archie T. Miller for á writ of assistance, and praying for a writ of mandamus to compel the respondent to settle a case on appeal and to approve relators’ appeal bond in that cause. An order to show cause was granted by this court, and in due time the respondent filed his return thereto. Relators caused the record to be printed and filed, whereupon counsel for respondent filed a motion to dismiss the proceeding, for the reason that Rule 56 of this court, 154 Mich, xxx (120 N. W. v), with reference to the printing of records in mandamus cases, had not been complied with, in that material portions of respondent’s return had been omitted from the printed record.
We have examined the respondent’s return and the printed record, and we are satisfied that the point is well taken, and that there has not been a substantial compliance with that rule.
The relators will be given until March 1, 1911, to file a printed record of the proceedings in this cause, which will comply with said rule, and in default thereof the case will stand dismissed. The respondent will recover costs of this motion.
Hooker, Moore, McAlvay, and Brooke, JJ., concurred.